Citation Nr: 1431374	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a fractured nose.

2.  Entitlement to service connection for sinusitis, to include as secondary to residuals of a fractured nose.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to February 1981.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2007 rating decision, by the Houston, Texas, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for residuals of a fractured nose, and service connection for sinusitis, to include as secondary to the fractured nose.  He perfected a timely appeal to that decision.  

The matter of service connection for frostbite of the feet was also developed for appeal and a statement of the case was issued in March 2009.  The substantive appeal indicated that all matters were being appealed, but listed only the nasal and sinus disabilities on the Form 9.  In April 2009 correspondence, the representative indicated that the Veteran was withdrawing the claim of service connection for frostbite of the feet.  The Board construes the Form 9 as limiting the appeal to the matters listed on the first page of this decision.  

On May 8, 2014, the Veteran appeared at the RO and provided testimony at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  The Veteran accepted this hearing in lieu of an in-person hearing.  A transcript of that hearing is of record.  

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Veteran contends that he is entitled to service connection for residuals of a fractured nose and sinusitis, both of which developed as a result of injuries he sustained from a motor vehicle accident during his period of active duty in 1977.  The Veteran indicated that he had completed several weeks of field maneuvers in Fort Hood, Texas and went home for the weekend, when he was involved in a car accident during which his nose was severely crushed.  The Veteran related that his nose struck the steering wheel.  The Veteran contends, in essence, that the fracture was surgically repaired at the VA hospital in Houston, Texas, in August 1977, and that he suffers from current residuals thereof, including sinusitis.  

At his personal hearing in May 2014, the Veteran testified that he suffered a broken nose when he was involved in a motor vehicle accident in August 1977; he was first turned away by the VA hospital, but was subsequently admitted for treatment of the fractured nose.  The Veteran indicated that he underwent two surgeries, one to even out the jagged bone in his nose and the other to open his nasal passages which were closed due to the injury.  The Veteran related that he was in the hospital for approximately 10 to 12 days before being discharged.  The Veteran maintained that, while he didn't seek follow up treatment when he went back to active duty, he received treatment for headaches and other residuals.  The Veteran reported that he started having problems with his sinuses after the accident.  The Veteran indicated that he continued to experience problems with his nose and sinuses after service; he received all his treatment at the VA hospital in Houston, Texas.  The Veteran indicated that he was never involved in any post service accident that would have resulted in a fractured nose.  

The Veteran's service treatment records are silent with respect to any injuries to the Veteran's nose while on active duty.  However, the record contains a VA Application for Medical Benefits (VA Form 10-10), dated August 15, 1977, indicating that the Veteran was seen at a VA facility seeking treatment for injuries; he stated that he was seeking treatment because he "was in a car wreck."  It was also noted that on August 14, 1977, he was treated at Homestead for cleaning of cuts.  Of record is another VA Form 10-10, dated August 18, 1977, which noted that the Veteran was seeking treatment for his nose.  The Board notes that the Veteran is competent and credible to attest to the fact that he was involved in a motor vehicle accident and suffered a nasal injury as a result.  

A review of the Veteran's post-service medical treatment records, dated from July 1999 through March 2012, reflects a past history of surgery for a broken nose in 1978 at the VA Medical Center in Houston, Texas.  A VA examination report, dated in May 2005, reported a past history of surgery for a broken nose at the VAMC in Houston.  During a clinical visit in February 2007, the Veteran reported a history of sinus problems and a fractured nose.  On the occasion of a VA examination in July 2007, the Veteran reported noticing elevated blood pressure readings following a motor vehicle accident requiring surgical repair, which included rhinoplasty and plastic surgery of the face.  

Presently, the record does not contain any reports of the Veteran's reported treatment at the Houston, Texas VA Medical Center, including a report of the surgeries he underwent at the VA Hospital in Houston in 1978, which included a rhinoplasty.  In May 2007, there was a request for VA medical records from the Houston facility for the period from January 1977 to December 1979, but a notation was placed on the request that this was not applicable since the Veteran was on active duty during that period.  It is not clear who made the notation or what follow-up was done to determine if additional records existed.  

Under U.S.C.A. § 5103A(d)(1) (West 2002 & Supp. 2013), obtaining a medical examination and medical opinion is necessary if there is competent medical evidence of a current disability and evidence that the disability may be associated with the claimant's active duty, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Under the circumstances of this case, the Board finds that the evidence is insufficient to determine whether the Veteran currently has residuals of a fractured nose and sinusitis which are related to service.  VA has not afforded the Veteran a medical examination.  As the Board cannot exercise its own independent judgment on medical matters, a VA examination is required to determine whether the Veteran has any of the claimed disorders, and if so, whether any current residuals of a fractured nose or sinusitis can be associated with service.  38 U.S.C.A. § 5103A.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO should obtain the names and addresses of all medical care providers (VA as well as non-VA) who treated the Veteran for his claimed residuals of a broken nose and sinusitis, especially within one year of his active service or in the years immediately after.  After securing the necessary release, the RO should obtain these records.  Specifically, the RO should request VA treatment records from the VAMC in Houston, Texas from 1978 to the present.  A search of archived records should be conducted if necessary.  If the records are not available, a notation to that effect should be placed in the claims file and the Veteran notified of the problem.  

2.  The RO should make all efforts, including contacting the NPRC, to obtain all of the clinical records and doctors notes in connection with the Veteran's in-service treatment for a broken nose at Fort Hood, Texas in 1978 and a search for any VA records that may have been forwarded to the service department.  These records should be obtained and associated with the claims folder.  If the records of that treatment are unavailable, the RO should so indicate as a matter of record.  

3.  Schedule the Veteran for an appropriate VA examination in order to assess the nature and probable etiology of any nasal and/or sinus disability.  The claims file must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be conducted.  The examiner should identify any current nasal disabilities, to include deviated nasal septum, and/or sinus disability.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether any current nasal and/or sinus disability is at least as likely as not (i.e., probability of 50 percent) related to the Veteran's active duty service.  A detailed rationale should be provided for all opinions.  If nasal disability is related to service and sinus disability is not, the examiner should also address whether or not any sinus disability is at least as likely as not (i.e., probability of 50 percent), proximately due to or been chronically worsened by any service incurred nasal disability.  Again, the examiner should provide a thorough rationale for any conclusions reached.  If an opinion cannot be rendered without resorting to speculation, the examiner must explain why it would be speculative to respond.  

4.  Thereafter, the RO should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this REMAND are to further develop the record and to the accord the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



